SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Appraisal Report SP-0126/13-04 FLORESTAL NACIONAL S.A. REPORT: SP-0126/13-04 BASE DATE: August 31, 2013 Report S P-0126/13-041 REQUESTING COMPANY: COMPANHIA SIDERÚRGICA NACIONAL , hereinafter referred to as CSN. A corporation, with headquarters at Avenida Brigadeiro Faria Lima, nº 3.400, 15º andar (parte), 19º e 20º andares, Itaim Bibi, in the city and state of São Paulo, inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 33.042.730/0001-04. OBJECT: FLORESTAL NACIONAL S.A. , hereinafter referred to as FLORESTAL . A privately-held corporation, with headquarters at Av. Brigadeiro Faria Lima, nº 3.400, 20º andar, Sala: Volta Redonda, Itaim Bibi, in the city and state of São Paulo, inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 09.295.323/0001-24. PURPOSE: To determine the book value of FLORESTAL’ s shareholders’ equity, for the purpose of its merger by CSN, pursuant to Articles 226 and 227 of Law 6404/76 (Brazilian Corporate Law). Report SP-0126/13-04 2 CONTENTS 1. INTRODUCTION 3 2. PRINCIPALS AND RESERVATIONS 4 3. DISCLAIMER 5 4. APPRAISAL METHODOLOGY 6 5. APPRAISAL OF FLORESTAL’S BOOK VALUE 7 6. CONCLUSION 8 7. EXHIBITS 9 Report S P-0126/13-043 1. INTRODUCTION APSIS CONSULTORIA E AVALIAÇÕES LTDA., hereinafter referred to as APSIS, with headquarters at Rua da Assembleia, nº 35, 12º andar, in the city and state of Rio de Janeiro, inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 08.681.365/0001-30, was designated to verify the book value of FLORESTAL’s shareholders’ equity, for the purpose of its merger by CSN, pursuant to Articles 226 and 227 of Law 6404/76 (Corporate Law). When preparing this report, we used data and information provided by third parties, in the form of documents and oral interviews with the client. The estimates used in this process are based on documents and information, including but not limited to: § Analytical Balance Sheet of FLORESTAL on August 31, 2013. APSIS has recently appraised the following firms for publicly-held companies for a variety of reasons: § AMÉRICA LATINA LOGÍSTICA DO BRASIL S/A § BANCO PACTUAL S/A § CIMENTO MAUÁ S/A § ESTA-EMPRESA SANEADORA TERRITORIAL AGRÍCOLA S/A. § GEODEX COMMUNICATIONS DO BRASIL S/A § GERDAU S/A § HOTÉIS OTHON S/A § IBEST S/A § L.R. CIA. BRAS. PRODS. HIGIENE E TOUCADOR S/A § LIGHT SERVIÇOS DE ELETRICIDADE S/A § LOJAS AMERICANAS S/A § REPSOL YPF BRASIL S/A § TAM TRANSPORTES AÉREOS MERIDIONAL S/A § WAL PETROLEO S/A The APSIS team responsible for this project comprised the following professionals: § AMILCAR DE CASTRO Commercial Officer § ANA CRISTINA FRANÇA DE SOUZA Vice-President Civil Engineer , Postgraduate studies in Accounting (CREA/RJ 1991103043) § ANTONIO LUIZ FEIJÓ NICOLAU Executive Officer § ERIVALDO ALVES DOS SANTOS FILHO Accountant (CRC/RJ-100990/O-1) § LUCILIA NICOLINI Accountant (CRC/SP-107639/O-6) § LUIZ PAULO CESAR SILVEIRA Vice-President Mechanical Engineer, Master in Business Administration (CREA/RJ 1989100165) § MARCIA APARECIDA DE LUCCA CALMON Technical Officer (CRC/SP-143169/O-4) § MÁRCIA MOREIRA FRAZÃO DA SILVA Executive Officer (CRC/RJ-106548/O-3) § RENATA POZZATO CARNEIRO MONTEIRO Vice-President § RICARDO DUARTE CARNEIRO MONTEIRO Chief Executive Officer Civil Engineer, Postgraduate studies in Economic Engineering (CREA/RJ 1975102453) § SERGIO FREITAS DE SOUZA Executive Officer Economist (CORECON/RJ 23521-0) Report S P-0126/13-044 2. PRINCIPALS AND RESERVATIONS The following information is important and should be read carefully. This report has been drawn up in strict compliance with the fundamental principles listed below: § The consultants have no direct or indirect interest in the companies involved or in the operation, nor is there any other relevant circumstance that could constitute a conflict of interest. § APSIS’ professional fees have no relation whatsoever to the conclusions of this report. § To the best of the consultants’ knowledge and belief, the analysis, opinions and conclusions expressed in this Report are based on true and accurate data, investigations, research and surveys. § The information received from third parties is deemed to be accurate as its sources are cited in this Report. § For projection purposes, we have assumed that there are no liens or encumbrances of any nature, judicial or extra-judicial, on the companies in question, other than those listed in this Report. § This Report presents all the limiting conditions, if any, imposed by the adopted methodologies that may affect the analyses, opinions and conclusions of said Report. § The Report was prepared by APSIS and no one apart from its own consultants was involved in preparing its analyses and corresponding conclusions. § APSIS assumes total responsibility for the appraisal material, including implicit content, for the exercise of its functions, especially that established in laws, codes or internal regulations. § This Report has been drawn up in accordance with the criteria and recommendations established by the Brazilian Standards Bureau (ABNT), the Uniform Standards of Professional Appraisal Practice (USPAP) and the International Valuation Standards Council (IVSC), as well as requirements imposed by different bodies such as the Accounting Pronouncements Committee (CPC), the Ministry of Finance, the Central Bank, Banco do Brasil, the Brazilian Securities and Exchange Commission (CVM), the Superintendence of Private Insurance (SUSEP), Income Tax Regulations (RIR) and the Brazilian Committee of Business Appraisers (CBAN), among others. § The controlling company and management of the companies involved did not direct, limit, place difficulties upon or practice any acts that could have jeopardized access to , as well as the use or knowledge of the information, goods, documents or working methods that were important to the conclusions of this Report. Report S P-0126/13-04 5 3. DISCLAIMER § When preparing this Report, APSIS made use of data and information from historical accounting registers audited by third parties or unaudited, furnished in writing by the company’s management or obtained from cited sources. Consequently, APSIS has assumed that the data and information obtained for this Report is true and consistent and therefore accepts no responsibility in relation to its veracity or otherwise. § The scope of this work does not include auditing the company’s financial statements or reviewing the work of its auditors. Consequently, APSIS is not expressing any opinion on the financial statements of the requesting company. § We accept no responsibility for any losses suffered by the requesting company and its subsidiaries, partners, officers, creditors or other parties, resulting from the use of the data or information supplied by the company and presented in this Report. § Our work was developed exclusively for the use of the requesting company and its partners for the purpose described above. Report S P-0126/13-04 6 4. APPRAISAL METHODOLOGY Examination of the already mentioned supporting documentation, in order to verify good bookkeeping in line with the legal, regulatory, normative and structural provisions governing the material, in accordance with accounting practices adopted in Brazil. We examined FLORESTAL’s accounting books and all other necessary documents for the preparation of this Report, which was based on FLORESTAL´s balance sheet on August 31, 2013 (Exhibit 1). In the opinion of the appraisers, FLORESTAL´s assets and liabilities have been duly recorded. Report S P-0126/13-04 7 5. APPRAISAL OF FLORESTAL’S BOOK VALUE FLORESTAL’s accounting books and all other necessary documents for the preparation of this Report were duly examined. The appraisers concluded that the book value of FLORESTAL’s shareholders’ equity for the purpose of its merger by CSN was negative by three hundred ninety-one million, three hundred eighty-nine thousand, one hundred and seven reais and five centavos (R$391,389,107.05), on August 31, 2013, as shown in the adjacent table: BALANCE SHEET (R$) FLORESTAL NACIONAL ON 8/31/2013 CURRENT ASSETS 4,173,980.41 CASH AND CASH EQUIVALENTS 1,758,948.60 Cash and cash equivalents 1,758,948.60 OTHER ASSETS 2,415,031.81 Taxes recoverable 2,415,031.81 LONG-TERM ASSETS 115,760,744.77 Deferred income tax and social contribution 115,760,744.77 PERMANENT ASSETS 279,782,030.24 Investments 260,209,888.61 Property, plant and equipment 19,572,141.63 TOTAL ASSETS 399,716,755.42 CURRENT LIABILITIES 192,543,223.17 SHORT-TERM LIABILITIES 192,543,223.17 Trade accounts payable 1,288,246.57 Taxes payable 62,177.24 Loans and financings 191,186,201.01 Provisions 6,598.35 LONG-TERM LIABILITIES 598,562,639.30 Loans and financings 598,562,639.30 SHAREHOLDERS' EQUITY - 391,389,107.05 Capital stock 24,616,208.00 Comprehensive income 45,072,052.74 Accrued income/losses - 461,077,367.79 TOTAL LIABILITIES 399,716,755.42 Report S P-0126/13-048 6. CONCLUSION Following the examination of the previously mentioned documents and based on APSIS´ own studies, the appraisers concluded that the book value of FLORESTAL´s shareholders’ equity for the purpose of its merger by CSN was negative by three hundred ninety-one million, three hundred eighty-nine thousand, one hundred and seven reais and five centavos (R$391,389,107.05), on August 31, 2013. Having concluded Report SP-0126/13-04 , consisting of nine (9) written pages and two (2) exhibits, APSIS Consultoria e Avaliações Ltda. (CRC/RJ-005112/O-9), a company specializing in the appraisal of goods, legally represented by its executive officers, is available to clarify any doubts that may arise. São Paulo, September 10, 2013. Report S P-0126/13-049 Board of Executive Officers Accounting Company Registration: CRC/SP-107639/O-6 Report S P-0126/13-0410 7. EXHIBITS 1. SUPPORTING DOCUMENTATION RIO DE JANEIRO - RJ Rua da Assembleia, nº 35, 12º andar Centro, CEP 20011-001 Tel.: + 55 (21) 2212-6850 Fax: + 55 (21) 2212-6851 SÃO PAULO - SP Av. Angélica, nº 2.503, Conj. 42 Consolação, CEP 01227-200 Tel.: + 55 (11) 3666-8448 Fax: + 55 (11) 3662-5722 EXHIBIT 1 Report S P-0126/13-0411 FLORESTAL NACIONAL S.A. (Amounts in R$) Balance on 8/31/2013 10000000 ASSETS 11010203 BANCO DO BRASIL RJ-TRANSACTION ACCOUNT 3,793.34 11010254 BANCO PACTUAL - TRANSACTION ACCOUNT 497.68 TOTAL TRANSACTION ACCOUNTS 110(UP TO 90 D) 11011001 EXCLUSIVE FUNDS 821,665.36 11011003 THIRD-PARTY FUNDS-DOMESTIC CURRENCY 932,992.22 TOTAL CASH EQUIVALENTS (UP TO 90 D) TOTAL CASH EQUIVALENTS (UP TO 90 D) TOTAL CASH AND CASH EQUIVALENTS 11350-TERM RECEIVABLES 11350206 IRRF ON FINANCIAL OPERATIONS 301,142.72 11350223 IRPJ/IRRF TO OFFSET 1,998,459.08 11350238 PIS-LAW 10637 20,590.22 11350239 COFINS - LAW 10833/03 94,839.79 TOTAL RECOVERABLE TAXES TOTAL OTHER LONG-TERM RECEIVABLES TOTAL CURRENT ASSETS 12000000 LONG-TERM RECEIVABLES 12470(LONG TERM) 12470(LONG TERM) 12470101 DEFERRED IRPJ (LONG TERM) 150,013,776.56 12470110 IRPJ - DEFERRED LIABILITIES (-) -17,072,747.25 12470111 IRPJ- DEFERRED ASSETS - CONTRA ACCOUNT (-) -47,822,834.63 TOTAL DEFERRED IRPJ (LONG TERM) TOTAL DEFERRED IRPJ (LONG TERM) 12480(LONG TERM) 12480(LONG TERM) 12480101 DEFERRED CSLL (LONG TERM) 54,004,959.57 12480110 CSLL - DEFERRED LIABILITIES (-) -6,146,189.01 12480111 CSLL-DEFERRED ASSET - CONTRA ACCOUNT (-) -17,216,220.47 TOTAL DEFERRED CSLL (LONG TERM) TOTAL DEFERRED CSLL (LONG TERM) TOTAL LONG TERM RECEIVABLES 13010000 INVESTMENTS 13010809 INVESTMENT IN CIA FLORESTAL DO BRASIL 19,358,448.61 TOTAL STATED AT EQUITY METHOD 13011022 USIMINAS 581,323,647.00 13011023 USIMINAS - INVESTMENT ADJUSTMENT -340,472,207.00 TOTAL STATED AT ACQUISITION COST TOTAL INVESTMENTS 13050000 PROPERTY, PLANT AND EQUIPMENT 13050301 CONSTRUCTION IN PROGRESS 19,572,141.63 TOTAL CURRENT WORKS TOTAL PROPERTY, PLANT AND EQUIPMENT TOTAL PERMANENT ASSETS TOTAL ASSETS FLORESTAL NACIONAL S.A. (Amounts in R$) Balance on 8/31/2013 20000000 LIABILITIES 21080-CHARGES 21080129 INTERCOMPANY LOAN - INTEREST -152,948,960.81 21080130 INCOME TAX IN DOMESTIC CURRENCY - INVESTEES -38,237,240.20 TOTAL DOMESTIC CURRENCY -191,186,201.01 TOTAl LOANS AND BORROWINGS-CHARGES -191,186,201.01 21150- THIRD PARTIES 21150101 DOMESTIC SUPPLIERS -1,288,246.57 TOTAL TRADE ACCOUNTS PAYABLE - THIRD PARTIES -1,288,246.57 TOTAL TRADE ACCOUNTS PAYABLE -1,288,246.57 21300102 CSLL, COFINS AND PIS - WITHHOLDING TAX -47,012.06 21300104 IRRF - SERVICES RENDERED -15,165.18 TOTAL TAXES PAYABLE -62,177.24 TOTAL TAXES PAYABLE -62,177.24 21500000 PROVISIONS 21500506 PROVISION FOR SERVICES RENDERED -6,598.35 TOTAL OTHER PROVISIONS -6,598.35 TOTAL PROVISIONS -6,598.35 TOTAL CURRENT LIABILITIES -192,543,223.17 22000000 LONG-TERM LIABILITIES 22010-PRINCIPAL 22010121 INVESTEE LOAN IN DOMESTIC CURRENCY -590,248,537.39 TOTAL DOMESTIC CURRENCY -590,248,537.39 TOTAL LOANS AND BORROWINGS-PRINCIPAL -590,248,537.39 22060/ LOANS 22060301 ADVANCES FOR FUTURE CAPITAL INCREASE - CSN -8,314,101.91 TOTAL ADVANCES FOR FUTURE CAPITAL INCREASE -8,314,101.91 TOTAL CURRENT ACCOUNTS / LOANS -8,314,101.91 TOTAL LONG-TERM LIABILITIES -598,562,639.30 2-CONTROLLING INTEREST 24 EQUITY 24010100 PAID-IN SHARES 24010101 COMMON SHARES -24,616,208.00 TOTAL PAID-IN SHARES -24,616,208.00 TOTAL CAPITAL STOCK -24,616,208.00 24081-FOR-SALE FINANCIAL ASSETS 24081602 GAINS AND LOSSES FROM AVAILABLE-FOR-SALE FINANCIAL ASSETS-USIMINAS -68,290,989.00 24081690 DEFERRED SOCIAL CONTRIBUTION 6,146,189.01 24081695 DEFERRED INCOME TAX 17,072,747.25 TOTAL LOSSES FROM AVAILABLE-FOR-SALE FINANCIAL ASSETS -45,072,052.74 TOTAL COMPREHENSIVE INCOME -45,072,052.74 24100101 RETAINED EARNINGS/ ACCUMULATED LOSSES 420,528,599.61 TOTAL PRIOR-YEAR RETAINED EARNINGS/ ACCUMULATED LOSSES TOTAL RETAINED EARNINGS OR ACCUMULATED LOSSES TOTAL EQUITY TOTAL EQUITY AND NON-CONTROLLING INTEREST TOTAL LIABILITIES -399,716,755.42 FLORESTAL NACIONAL S.A. (Amounts in R$) Balance on 8/31/2013 30000000 PROFIT/LOSS FOR THE YEAR 3RAIRCS PROFIT/LOSS BEFORE INCOME TAX/SOCIAL CONTRIBUTION 3RO OPERATING RESULT 4DROP OPERATING EXPENSES/INCOME 42020101 G.A. EXPENSES - PRIMARY COSTS 13 42020105 SERVICES 16,496.51 TOTAL ADMINISTRATIVE EXPENSES TOTAL GENERAL AND ADMINISTRATIVE EXPENSES 4ODROP OTHER OPERATING EXPENSES/INCOME 42060139 IMPAIRMENT OF AVAILABLE-FOR-SALE SECURITIES 1,242,801.00 42060190 NON-RECURRING EXPENSES 7,833.13 TOTAL OTHER EXPENSES TOTAL OTHER OPERATING EXPENSES TOTAL OTHER OPERATING EXPENSES/INCOME 4RFL NET FINANCIAL RESULT 42030- WORKING CAPITAL 42030402 INTEREST ON LOANS OF INVESTEES - MN 39,378,951.02 TOTAL INTEREST ON FINANCING - WORKING CAPITAL 42031206 EXPENSES WITH FINANCIAL TRANSACTIONS 1,151.83 42031214 BANK EXPENSES 445 42031220 OTHER FINANCIAL EXPENSES 494,821.61 TOTAL OTHER FINANCIAL CHARGES TOTAL FINANCIAL EXPENSES 33010101 EXCLUSIVE FUNDS -46,295.76 33010102 THIRD-PARTY FINANCIAL INVESTMENTS -43,667.63 TOTAL FINANCIAL INVESTMENTS -89,963.39 33010200 OTHER 33010217 INTEREST AND FINES RECEIVABLE -81,229.19 TOTAL OTHER -81,229.19 TOTAL FINANCIAL INCOME -171,192.58 TOTAL NET FINANCIAL RESULT TOTAL OPERATING EXPENSES/INCOME TOTAL OPERATING INCOME PROFIT/LOSS BEFORE INCOME LOSS/SOCIAL CONTRIBUTION 4PIRCS PROVISION FOR INCOME TAX AND SOCIAL CONTRIBUTION 45010102 DEFERRED INCOME TAX ASSETS - ST -310,700.25 TOTAL PROVISION FOR INCOME TAX -310,700.25 45020102 DEFERRED SOCIAL CONTRIBUTION ASSETS - ST -111,852.09 TOTAL PROVISION FOR SOCIAL CONTRIBUTION -111,852.09 TOTAL PROV. FOR INCOME TAX AND SOCIAL CONTRIBUTION -422,552.34 37010101 PROFIT/LOSS FOR THE YEAR -40,548,768.18 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 25, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
